219 F.2d 99
INTERNATIONAL UNION OF ELECTRICAL RADIO AND MACHINE WORKERS, CIO, et al., Plaintiffs-Respondents,v.UNDERWOOD CORPORATION, Defendant-Appellant.
No. 23405.
United States Court of Appeals, Second Circuit.
Argued December 17, 1954.
Decided December 23, 1954.

Grant & Angoff, Boston, Mass., and Daniel Baker, Stamford, Conn. (Albert L. Goldman, Boston, Mass., of counsel), for appellees.
Reich, Spitzer & Feldman, New York City (M. James Spitzer, New York City, of counsel), for appellant.
Before FRANKFURTER, Circuit Justice, FRANK and HINCKS, Circuit Judges.

Order On Appellant's Motion

1
After consideration of the oral arguments and briefs of the parties, we conclude that the injunctive order entered below is not effective to prevent the appellant during the pendency of the appeal and prior to final mandate thereon from seeking, or the State Court from granting, injunctive relief against activities "which the National Labor Relations Board is without express power to prevent" or such injunctive relief as may be provided by the law of the State to prevent "mass picketing, threatening of employees, obstructing streets and highways, or picketing homes" — or any activity which threatens a "probable breach of the State's peace or would call for extraordinary police measures by state or city authority" all within the meaning of Garner v. Teamsters Union, 346 U.S. 485, 488, 74 S.Ct. 161, 164. Understanding that the scope of the injunctive order below is so limited, it is ordered that the motion, in so far as it seeks complete suspension of the injunction pending appeal, be denied.


2
The motion, in so far as it seeks prompt hearing on the merits of the appeal, is granted and the appeal is assigned for hearing on December 30, 1954, at 11:00 a. m. The appellant is directed forthwith to file as the record on appeal, with the usual docket fee, the record made for purposes of the pending motion with leave to either party, if desired, to supplement the record on appeal by the inclusion of additional papers from the file of the Court below. The main briefs of the parties may incorporate by reference prior briefs and need not be printed provided three copies shall be available for the court: they shall be filed and served on opposing counsel on or before December 29, 1954.


3
Mr. Justice FRANKFURTER authorizes us to say that he concurs in the foregoing dispositions.